DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter/Rejoinder
Claims 1, 3, 7-11 and 13-16 are in condition for allowance.

Restriction/Election
Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between/among species, as set forth in the Office action mailed on Sept 6 2019, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





EXAMINER’S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, John Cravero, Esq. on June 23, 2022.  

The claim amendments are as follows:

PLEASE CANCEL CLAIMS 6 and 12.

1. (Currently Amended) A method, comprising administering to a premature newborn who is given oxygen supplementation, a small molecule prolyl hydroxylase domain (PHD) inhibitor in an amount effective to prevent chronic lung disease in the newborn, wherein the PHD inhibitor is administered intermittently beginning at birth and by aerosolized delivery to the lungs of the newborn.

	In Claim 3, line 1, delete “HIF stabilizer” and insert therefore - - - PHD inhibitor - - - .

	In Claim 7, line 1, delete “6” and insert therefore - - - 1 - - - .
	In Claim 7, line 1, delete the word “is”.

8. (Currently Amended) The method of claim 7, wherein said PHD inhibitor is FG-4592. 


11. (Currently Amended) The method of claim 6, wherein the PHD inhibitor is DMOG 

13. (Currently Amended) The method of claim [[12]] 11, wherein said DMOG is administered at an amount between 50 mg/kg and 200 mg/kg.

14. (Currently Amended) The method of claim [[12]] 11, wherein said DMOG is administered only when oxygen is supplemented to said newborn.

15. (Currently Amended) The method of claim 1, wherein the PHD inhibitor is administered until the premature newborn is no longer in need for supplemental oxygen.

16. (Currently Amended) The method of claim 3, wherein the PHD inhibitor is administered until the premature newborn is no longer in need for supplemental oxygen.
Conclusion
Claims 1, 3, 7-11 and 13-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629     

/James D. Anderson/Primary Examiner, Art Unit 1629